DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Action
Receipt of Amendments/Remarks filed on 06/29/2021 is acknowledged.  Claims 1-6, 8 and 10-20 are pending in the application.  Claims 7 and 9 have been cancelled.  Claims 1, 12 and 18-19 have been amended.


Priority
The present application is a provisional of 62/465,494 filed on 03/01/2017.


Status of Claims
Claims 1-6, 8 and 10-20 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.


Withdrawn of Claim rejection
Applicant’s claim amendment filed on 06/29/2021 has been considered.  The instant claims 1, 12 and 20 have been amended, which overcome the previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph.  Therefore, the rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

(1)	Claims 1-3, 8, 10-13 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMANOSCHI et al. (U. S. PG-Pub. No. 20160296470 A1) in view of SARIG et al. (U. S. PG-Pub. No. 20110206811 A1).

Applicant Claims
Applicant claims a gummy dosage form, comprising a mixture of: (a) honey (29-36% by dry weight); (b) fruit juice concentrate (2 % or greater by dry weight); (c) a calcium source; (d) one or more hydrating material; and (e) a hydrophilic polymer; wherein the dosage form further comprises sucrose.
Noted that the instant specification (filed on 03/02/2018: page 13, line 14-15) defined the term “dry weight” as used means “the total weight of the finished product (i.e. the gummy dosage form).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	For claim 1, ROMANOSCHI teaches a multicomponent composition/dosage form for oral administration, which is stable on storage and have improved palatability (see: [0009-0010]).
More specifically, ROMANOSCHI teaches that the multicomponent dosage form, comprising a gummy composition and a second composition (see: [0010], line 5-15; and [0011]), wherein the second composition can comprise:
claim 1;
(ii)	a taste-masking agent, e.g. fruit juices, in the second composition (see: [0119], line 1-4 & 12-15);
(iii)	one or more bulking agent, i.e. inorganic salts in the second composition (e.g. tricalcium or dicalcium phosphate) (see: [0102], line 7-9; & reference claims 9 and 11), which reads on the “calcium source” of claim 1;
(iv)	a hydrating material, e.g. water, a syrup, a fruit juice or a flavoring liquid, can be used in the hydrocolloid system in the second composition (see: [0084];  [0117]), which reads on the “hydrating material” of claim 1 because the instant specification defined that the “hydrating material” as claimed can be water, a syrup, a fruit juice, or10 a flavoring liquid (see specification filed on 03/01/2018: page 10, line 6-10); and
(v)	a hydrocolloid system, can be used in the second composition, which can comprise one or more hydrophilic polymers, e.g. gelatin, pectin, and combinations thereof (see: [0081], line 1-4; [0082], line 9; & [0117], line 19), which reads on the “at least one hydrophilic polymer comprises gelatin and/or pectin” of claim 1.
For claims 2-3, ROMANOSCHI teaches that the bulking agent can be tricalcium phosphate (see: [0102], line 1-9), which reads on the calcium source is a “calcium salt” of claim 2 because tricalcium phosphate is a “calcium salt” of phosphoric acid, as evidenced by the attached document: Calcium phosphate obtained online via pubchem.ncbi.nim.nih.gov.
For claim 12, ROMANOSCHI teaches the examples of said hydrophilic polymers, which they can be the same gelatin, pectin, and combinations thereof, as claimed (see: [0082], line 9).
For claim 13, ROMANOSCHI teaches that the bulking agents can also include saccharides, i.e. sucrose (see: [0103] & [0116]).
For claim 17, ROMANOSCHI does not teach that corn syrup must be present or is essential in the dosage form.  Therefore, it implies that the dosage form may not need to comprise corn syrup in the similar manner as claimed.
	For claim 18, ROMANOSCHI teaches that the gummy composition can comprise flavoring agents, coloring agents and/or pH-modifier (see: [0090-0092]).
For claim 19, ROMANOSCHI teaches that active ingredient can be included in the first component (gummy composition) and/or the second component (second composition), wherein the suitable active ingredient can be vitamins (see: [0013-0017]; [0019], line 5; [0057]; and [0058], line 5).

ned, it reackageinga barrier" against contamination from moisture prior to packageing666666666666666666666666666666Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	ROMANOSCHI and the instant claim 1 differ in that ROMANOSCHI teaches honey (as a sugar material) can be used in an amount of 80-90 % by weight which is based on the weight of the second composition.  ROMANOSCHI does not expressly indicate the amount of honey present in the whole multicomponent dosage form, such as the amount (29-36 % by weight of honey) present in the gummy dosage form, as recited in the instant claim 1.
claim 1.
	The deficiencies are taught by the other reference SARIG, which teaches a honey based composition, comprising a natural honey at a concentration from 40 to 85 % by weight of the total weight of the composition (see: [0023]; and [0284]).  Noted that the amount of honey taught by SARIG, i.e. 40 % by weight, is close to the amount of honey, i.e. 36 % by weight as recited in claims 1 and 8.
	SARIG also teaches that the composition further comprises additional sugar source, i.e. a fruit juice concentrate, for example: orange juice concentrate at a concentration ranges from 10 to 15 % by weight of the total weight of the composition (see: [0088-0090]; [0168]; and [0169], line 10-11); or the composition further comprises as a flavoring agent, i.e. a fruit juice concentrate at a concentration range from 1 to 15 % by weight of the total weight of the composition (see: [0291-0293]).  This teaching reads on the “fruit juice concentrate” of claim 1, and reads on “the amount of said concentrate is greater than 2 %, or is in the range of about 2 % to about 20 %, or is in the range of about 5 % to about 15 % by dry weight”, as recited in claims 1 and 10-11.
SARIG teaches that honey is suitable for human consumption and is desirable for medicinal purposes due to its content of easily absorbable carbohydrates, vitamins, minerals, anti-oxidants and aromatic substances which sooth and stimulate appetite, as well as other medicinal beneficial effects that can be obtained from honey, for examples: as a strengthening substance for convalescents due to its high nutrition value, as an anti-
SARIG teaches that fruit juice concentrate is a natural sweetening agent and is suitable for use as one of the sugar sources.  SARIG also teaches that fruit juice concentrate is highly nutritious and contains high content of antioxidants and other nutritious components, and therefore compositions enrich with such nutrition additives have high nutritious value (see: [0042]; [0169-0170]; and [0292 & 0294]).  

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine ROMANOSCHI with SARIG to arrive at the claimed invention. One ordinary skilled in the art would have been motivated to utilize honey in their dosage form because SARIG teaches that honey is suitable for human consumption as sweetener and is desirable for use in medicinal products due to its content of easily absorbable carbohydrates, vitamins, minerals, anti-oxidants and aromatic substances which sooth and stimulate appetite, as well as other beneficial effects, for examples: as a strengthening substance for convalescents due to its high nutrition value, as an anti-inflammatory and antibacterial agent for slowly healing wounds, and promotes high solubility of a honey-based product in hot aqueous media, as taught and suggested by SARIG.
One ordinary skill in the art also would have been motivated to utilize fruit juice concentrate instead of fruit juice as a source of additional sugar or as a flavoring agent because SARIG teaches that fruit juice concentrate is a natural sweetening agent and is 
With respect to the amount of honey and fruit juice concentrate as claimed, it is merely a routine experimentation and optimization from the teaching of ROMANOSCHI and SARIG, which would have been obvious to a skilled person in the art to adjust the concentration of each composition constituent, i.e. honey and fruit juice concentrate, to a desirable level in the final product because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
In the present instance, the reference ROMANOSCHI teaches honey can be used as sugar material in an amount of 80 to 90 % by weight relative to the weight of the second composition, which represents a portion of the entire weight of the multicomponent dosage form; where the other reference SARIG teaches that honey can be used in an amount of 40 to 85 % by weight relative to the total weight of the composition.  SARIG also teaches that, besides the honey, fruit juice concentrate, e.g. orange juice concentrate, can be used as additional sugar source at a concentration ranges from 10 to 15 % by weight of the total weight of the composition, and/or can be used as a flavoring agent at a concentration ranges from 1 to 15 % by weight of the total weight of the composition as discussed above.
prima facie case of obviousness.
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 1-3, 4-6, 8, 10-13, 14-16, 17-19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMANOSCHI et al. (U. S. PG-Pub. No. 20160296470 A1) in view of SARIG et al. (U. S. PG-Pub. No. 20110206811 A1) as applied to claims 1-3, 8, 10-13 and 17-19, and further in view of JANI et al. (U. S. PG-Pub. No. 20060263475 A1).
Applicant Claims
Applicant claims a gummy dosage form, comprising: (a) honey (29-36 % by dry weight); (b) fruit juice concentrate (2 % or greater by dry weight); (c) a calcium source, 
Noted that the instant specification (filed on 03/02/2018: page 13, line 14-15) defined the term “dry weight” as used means “the total weight of the finished product (i.e. the gummy dosage form).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The teaching of ROMANOSCHI and SARIG have been set forth above, wherein ROMANOSCHI teaches that the suitable bulking agent can be tricalcium phosphate (see: [0102], line 1-9), which reads on the “calcium source is tricalcium phosphate” of claim 3.
In addition, ROMANOSCHI teaches an example of a gummy composition which is suitable for use in the multicomponent dosage form and contains composition components amount of 100 % by weight (see [0138]: Example 1), and an example of a second composition which is suitable for use in the multicomponent dosage form and contains composition components amount of 99.96 % by weight, wherein tricalcium phosphate is included in an amount of 23.12 % by weight of the second composition (see [0148]: Example 10, Table 12).
As such, the “tricalcium phosphate” taught by ROMANOSCHI is present in an amount of 11.56 % by weight based on the total weight of the multicomponent dosage form, calculated by 23.12 % weight of tricalcium phosphate ÷ sum of the gummy and claim 6.
ROMANOSCHI teaches that the bulking agents can also include saccharides, i.e. sucrose (see: [0103] & [0116]), which reads on the “further component sucrose”, as recited in claim 13.

ned, it reackageinga barrier" against contamination from moisture prior to packageing121212121212121212121212121212121212121212121212121212121212Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	ROMANOSCHI does not teach the tricalcium phosphate is used in an amount of about 2 % to about 8 % by weight of the total weight of the dosage form, as recited in claims 4 and 5.
	This deficiency is taught by another reference JANI, which teaches a gum composition which contains a center-fill composition and a gum region includes a gum base surrounding the center-fill composition (see: Abstract).
	JANI teaches that the gum base may include effective amounts of bulking agents, i.e. mineral adjuvants which serve as fillers and texture agents, wherein the mineral adjuvants can be tricalcium phosphate (see: [0059], line 1-4 & 6) and can be present in an amount up to about 40 % by weight, or specifically up to 30 % by weight or about 3 % to about 11 % by weight, of the gum base (see: [0059]).
As such, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the tricalcium phosphate) is routine optimization which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that the inclusion of the bulking agent(s), i.e. tricalcium phosphate, in the present dosage prima facie case of obviousness.
With respect to the weight ratio of honey to sucrose i.e. is greater than 1:1 or about 1:1 to about 2:1 or about 1.2:1 to about 1.7:1, as recited in claims 14-16, ROMANOSCHI does not expressly teach such ratio in the manner as claimed; however, ROMANOSCHI teaches that honey or sucrose can be included as sugar material or sweetening agent, wherein ROMANOSCHI teaches that said sugar material (i.e. honey and/or sucrose) can be used in an amount of 80-90 % by weight based on the weight of the second composition (see: [0117], line 19-22).
Furthermore, the other reference SARIG also teaches that honey can be used at a concentration, i.e. 40 % by weight based on the total weight of the composition (see: [0023]; and [0284]).  SARIG also teaches that sucrose and fruit juice concentrate can be added as additional sugar sources in an amount up to 45 % by weight of the total weight of the composition (see: [0169], line 8 &19-11; and [0170]), wherein the fruit juice concentrate, e.g. orange juice concentrate can be used at a concentration ranges from 10 to 15 % by weight of the total weight of the composition (see: [0088-0090]; [0168]; and [0169], line 10-11).
In other words, if honey is present at 40 % by weight, and orange juice concentrate is present at 10 % by weight, then sucrose can be present at 35 % by weight (obtained by 45 % total additional sugar sources minus 10 % by weight of orange juice concentrate), based on the total weight of the composition, the honey and sucrose can be present in a claim 14, and reads on the “weight ratio is about 1:1 to about 2:1” as recited in claim 15, and also reads on the “weight ratio is about 1.2:1” as recited in claim 16, as to this weight ratio value “1.14:1” is close to the weight ratio value “about 1.2:1” as claimed.
	With respect to the present dosage form of claim 1 further comprising a sanded coating comprising sucrose recited in instant claim 20, ROMANOSCHI teaches that the formed gummy composition, if desired, one or more coating layers can be applied to the formed gummy composition (see: [0080]), but ROMANOSCHI does not teach that the coating layer comprising sucrose as claimed.
	This deficiency is taught by JANI, which teaches a gum composition containing: (i) a center-fill composition and (ii) a gum region includes a gum base surrounding the center-fill composition (see: Abstract), wherein the gum region can be further coated with an external coating layer to form a coating or outermost region which is crystalline (see: [0002]; [0038], line 6-10; and [0109]), and wherein the coating may include sugar, e.g. sucrose (see: [0105], line 1-4).  As such, JANI’s teaching reads on the “further sanded coating comprising sucrose” recited in claim 20, as to the coating layer taught by JANI may has the structure and form of a crystal, which is typically composed of particles arranged in an orderly, repeating, geometric pattern known in the chemical art.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine ROMANOSCHI and SARIG with JANI to arrive at the prima facie case of obviousness.
With respect to the weight ratio of honey to sucrose as claimed, it is merely a routine experimentation and optimization from the teaching of ROMANOSCHI and SARIG, which would have been obvious to a skilled person in the art to adjust the concentration of each composition constituent, i.e. honey and sucrose, to a desirable level in the final product because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. 
In the present instance, the reference ROMANOSCHI teaches that sugar materials, i.e. honey and/or sucrose, can be used in an amount of 80 % to 90 % of the second composition, and the other reference SARIG teaches that honey is a natural sweetening agent and can be used as the main constituent of the composition in an 
As such, the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the honey and sucrose) is routine optimization which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that honey can be used in an amount, i.e. 40 % by weight, and sucrose can be used in an amount 35 % by weight together with 10 % by weight of orange juice concentrate as the additional sugar sources, thereby honey and sucrose can be present in a weight ratio of 1.14:1, respectively.  Therefore, the combined teaching of ROMANOSCHI with SARIG provides sufficient suggestion and guidance to one ordinary skilled in the art how much (i.e. expressed in a weight ratio) honey and sucrose can be used or added in the composition, and such teaching is sufficient to establish a prima facie case of obviousness.
One ordinary skilled in the art at the time the invention was made also would have been motivated to add a coating layer, which comprises sucrose, to the present gummy dosage form because ROMANOSCHI suggests that, if desired, one or more coating layers can be applied to the formed gummy composition, and such suggestion is also provided by JANI in that an external coating layer, in the form of crystalline, can be added to the gum region of the gum composition to help retaining the center-filling, and JANI also suggests that such coating layer may include sugar constituent, i.e. sucrose, as discussed above.



Response to Arguments
Applicants’ arguments filed on 06/29/2021 have been considered but are not persuasive.
Applicants argued that one ordinary skill would not combine the references to arrive at a gummy dosage form comprising honey in an amount of 29 % to 36 % by weight (see Remarks: page 9-11).
The argument is not persuasive.  Although ROMANOSCHI teaches a higher amount of honey, i.e. 80-90 % by weight as sugar material, said amount is not based on the weight of “whole” dosage form but a portion of the dosage form, as to ROMANOSCHI teaches that their dosage form comprises a gummy composition and a second composition.  Therefore, one ordinary skilled in the art would have recognized or understood that the amount of honey suggested by ROMANOSCHI may reasonably be lower than 80-90 % by weight, if the total weight of whole dosage form is considered.
Further, the other reference SARIG teaches the similar use of honey as sugar material, and SARIG suggests that the amount of honey (sugar material) can be as low as 40% by weight based on the total weight of the composition, and said amount of honey (40% by weight taught by SARIG) is close to the amount, i.e. 36 % by weight, of honey instantly claimed.  Although the 40% by weight of honey taught by SARIG and the 36% 
In the instance case, SARIG teaches the use of both honey and fruit juice concentrate as source of sugar and flavoring agent for the composition.  As such, the adjustment for the desired level of sweetness and flavors by manipulating the level of sugar materials, e.g. honey and fruit juice concentrate, in the final composition is routine optimization, which is within the skill of the ordinary artisan, with the ordinary skilled artisan recognizing that the use of additional fruit juice concentrate, as sugar material, in the composition containing honey component may need less amount of honey in the final composition because SARIG teaches that fruit juice concentrate is a natural sweetening and flavoring agent and can provide sweetening and flavoring properties to the composition.
Therefore, the combined teaching of ROMANOSCHI and SARIG is sufficient to establish a prima facie case of obviousness.
With respect to the previously submitted declaration filed on 06/30/2020, it has been considered but the declaration does not provide sufficient evidence or support to overcome the obviousness rejection set forth above (see Remarks: page 12).

Applicants also argued that the declaration, it indicates that the reference ROMANOSCHI does not teach any stability benefit arising from the inclusion of a calcium source with sugars as claimed (see Remarks: page 12).
The argument is not persuasive.  First, the reference ROMANOSCHI explicitly teaches that a bulking agent, i.e. tricalcium phosphate can be included and used (see: [0102], line 1-9), which reads on the “calcium source”, as recited in instant claim 1, and the calcium source is “tricalcium phosphate”, as recited in instant claim 3.
Furthermore, ROMANOSCHI teaches an example of a gummy composition, which is suitable for use in the multicomponent dosage form, and contains composition components amount of 100 wt.% (see [0138]: Example 1), and an example of a second composition that can be used in the multicomponent dosage form and contains composition components in an amount of 99.96 % by weight, wherein tricalcium phosphate is included in an amount of 23.12 wt.% in the second composition (see [0148]: Example 10, Table 12). As such, the “tricalcium phosphate” present in the final multi-
Importantly, ROMANOSCHI also teaches that the resulted multicomponent dosage form for oral administration is stable on storage and have improved palatability (see ROMANOSCHI: [0009-0010]).
It is noticed that Applicants’ declaration does not provide any testing data and side-by-side comparison showing that the calcium source, e.g. tricalcium phosphate, as claimed is difference and truly unexpected from that is taught by ROMANOSCHI.  It is reminded that for allegations of unexpected results “any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The burden is on Applicants to show the properties differ to such an extent that the difference in degree (not the difference in kind) is really unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02 and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963).
Furthermore, Applicants’ mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In the instant case, Applicants have recognized that the added calcium source, i.e. tricalcium phosphate, would provide 
Applicants also argued that one ordinary skilled in the art would not have been motivated to combine the reference JANI with ROMANOSCHI and SARIG (see Remarks: page 13).
The argument is not persuasive.  Firstly, the combined teaching of ROMANOSCHI and SARIG is prima facie case of obviousness for the reason as discussed above.  The additional JANI is employed to teach how much a bulking agent can be used in a gum-based composition (i.e. the tricalcium phosphate taught by ROMANOSCHI) and the additional sanded coating as claimed.
Therefore, the combination of ROMANOSCHI and SARIG, or with JANI, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 


Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616